Citation Nr: 0914773	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss, currently evaluated 
as noncompensably disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ulnar nerve injury.

3.  Entitlement to service connection for psychiatric 
disorder (claimed as associated with hearing disorder).

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for heart disease.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for right leg 
arthritis.

10.  Entitlement to service connection for left leg 
arthritis.

11.  Entitlement to service connection for arthritis of the 
back.

12.  Entitlement to service connection for arthritis of the 
neck.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1964 to 
November 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from ratings decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA received by facsimile on March 19, 2009, a letter entitled 
"Evidentiary Submission" from the appellant's private 
attorney.  This letter requested incorporation and 
consideration of an attached letter from the appellant.  In 
the appellant's letter, he argues that he had traumatic brain 
injury in 1966 for which he seeks compensation.  He also 
submitted VA Form 21-4142, an authorization for release of 
information.  Therein, the appellant reported having had VA 
treatment in 2008 and 2009 for "all" conditions.

Upon review of the newly submitted materials from the 
appellant and his attorney, and with consideration of the 
VA's duty to assist, VA must obtain the records of recent VA 
treatment identified by the appellant as pertaining to his 
compensation claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The appellant's attorney has asserted in various 
correspondences to VA that VA has not applied the relevant 
law to the facts of this case and, in the alternative, argues 
that the claims would be supported had VA provided adequate 
examinations and collected all relevant records, including 
service department records.  See Letter, dated November 17, 
2008.  As remand is necessary, the Board believes that the RO 
should request clarification from the appellant's attorney on 
her remarks.  Having had full access to the record, she 
should be asked to specifically identify those relevant laws 
and facts upon which she believes this case may be favorably 
resolved on the appellant's behalf.  She should further be 
asked to identify all records that have not been obtained or 
requested on behalf of the appellant, which would 
substantiate the appellant's claims.  

Further clarification on the above matters would better 
enable VA to address the arguments and concerns of the 
appellant and his counsel.  This will also help ensure that 
all appropriate development has been conducted.  The Board 
observes that service records, including medical records, 
have been obtained and associated with the claims folder.  
The Board acknowledges that VA's duty to assist requires VA 
to obtain an examination or an opinion if it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) 
(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, the appellant has been afforded numerous VA 
examinations and VA has obtained opinions.  At this time, the 
Board sees no basis to require re-examination for any of the 
claimed disabilities.  However, the appellant may submit 
additional evidence or arguments.

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated 2008 and 
2009 should be obtained and associated 
with the claims folder.

2.  The appellant's attorney should be 
requested to clarify her remarks 
concerning the adjudication and 
development of the claim.  Such 
clarification should:
Identify those relevant laws and facts 
upon which she believes this case may be 
favorably resolved on the appellant's 
behalf.
Identify all pertinent records that she 
believes have not been obtained or 
requested on behalf of the appellant.

3.  The AOJ shall inform the attorney 
that if there is additional evidence, the 
attorney is under an obligation to submit 
that evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

